Citation Nr: 0002140	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  94-39 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
arteriosclerotic heart disease, status post heart transplant 
and hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from April 1975 to 
September 1990.

The current appeal arose from a January 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  The RO, in pertinent part, granted 
service connection for hypertension which was associated with 
the service-connected arteriosclerotic heart disease, status 
post heart transplant, with no change in the 60 percent 
disability evaluation.

In June 1997 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for tinnitus, renal cysts 
and a scar on the upper pole of the left kidney, granuloma of 
the spleen, and gallstones.  The Board remanded the issue of 
entitlement to an increased evaluation for arteriosclerotic 
heart disease, status post heart transplant and hypertension 
to the RO for further development and adjudicative actions.

In May 1999 the RO continued the 60 percent evaluation for 
arteriosclerotic heart disease, status post heart transplant 
and hypertension.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The April 1998 VA examination report disclosed that 
cardiac symptomatology was recorded as mild shortness of 
breath, chest soreness with no evidence of acute congestive 
heart failure, acute chest pain, angina, or syncope.

2.  The VA examiner noted that after review of the myocardial 
perfusion scan and graded exercise test it appeared that the 
veteran can exercise at 11 metabolic equivalents, multiples 
of resting oxygen uptake (METS).


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
arteriosclerotic heart disease, status post heart transplant, 
and hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.7, 4.104, 
Diagnostic Codes 7005, 7007, 7101 (1999) (effective prior to 
January 12, 1998);  38 C.F.R. § 4.104; Diagnostic Codes 7005, 
7007, 7019, 7101; 62 Fed.Reg. 65207-65224 (December 11, 1997) 
(effective January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran was hospitalized in August 1987 at which time he was 
diagnosed with an inferior wall  myocardial infarction.  In 
November 1987 a cardiac catheterization concluded in an 
assessment of coronary artery disease.  In September 1989 the 
veteran underwent a coronary artery bypass graft X4.  In 
February 1990 he underwent a heart transplant.

In January 1991 the RO granted entitlement to service 
connection for arteriosclerotic heart disease, status post 
heart transplant with assignment of a 100 percent evaluation 
effective September 27, 1990, with reduction to 30 percent 
effective April 1, 1992.

The veteran was hospitalized by VA in February 1992.  The 
admission diagnosis was second year annual evaluation, status 
post transplant.  He underwent cardiac catheterization, 
treadmill, and multigated angiogram (MUGA) scan.

VA conducted a medical examination of the veteran in April 
1992.  The examination concluded in pertinent diagnoses of 
arteriosclerotic heart disease with acute myocardial 
infarctions, Functional Class III, and hypertension.

In September 1992 the RO granted entitlement to an increased 
evaluation of 60 percent for arteriosclerotic heart disease, 
status post heart transplant, effective April 1, 1992.

On file is a report of an April 1993 private cardiac 
catheterization.  The diagnostic conclusions were essentially 
normal right heart pressure, no significant coronary artery 
disease, and well preserved left ventricular function.

The claims file contains a brief letter from a private 
physician dated in May 1993 referable to the veteran's 
treatment for cardiovascular disease.

VA conducted a cardiology examination of the veteran in June 
1996.  The examiner recorded there had been no signs of 
rejection of his transplanted heart.  The veteran was noted 
as being followed by a physician and doing well.  At the 
present time he was able to walk at his own pace without any 
shortness of breath.  He had vague chest pain but no angina.  
He was able to work 40 hours per week without any difficulty.  
His main symptoms were that he was unable to sleep through 
the night because of a hiatal hernia and nocturia four to 
five times nightly.

On examination the veteran was well developed and nourished, 
in no acute distress.  Blood pressure was 130/90.  There was 
a well healed thoracotomy scar.  The heart was not enlarged.  
Sounds were of good quality and there were no significant 
murmurs heard.  The lungs were clear.  The extremities showed 
no clubbing, cyanosis, or edema. There were good peripheral 
pulses throughout.  

The examiner noted that the veteran had done extremely well 
and was then currently 6 years post cardiac transplant with 
no signs of rejection.  He appeared to be functioning at a 
very adequate level.  He had not had an electrocardiogram 
(EKG) or chest x-ray within the past year, year and a half, 
so they were ordered.  The clinical impression was six year 
post cardiac transplant, doing well.  The chest x-ray was 
interpreted as showing the cardiac silhouette did not appear 
enlarged with a cardiac thoracic ratio of 14 centimeters by 
30 centimeters.  The radiological impression was no evidence 
of active pulmonary disease.

VA conducted a medical examination of the veteran in January 
1998.  He specifically denied any dyspnea, chest pain or 
peripheral edema.  The only symptom he had was nocturia of 
unknown etiology and reflux from a hiatal hernia.  He had 
been working ever since his transplant and currently worked 8 
hours a day for the United States Postal Service.  

On examination the veteran was noted to be well developed and 
well nourished in no acute distress.  Blood pressure was 
140/100.  The lungs were clear.  There was a well healed 
midline thoracotomy scar.  The heart was not enlarged.  The 
sounds were of good quality and the rhythm was regular.  
There were no significant murmurs audible.  Peripheral pulses 
were good and the extremities showed no edema, clubbing, or 
cyanosis.

The examiner noted the veteran was doing extremely well and 
was able to carry out a full days work without difficulty.  
He stated that he did not have any significant symptoms 
referable to his cardiovascular disease, and the examination 
was essentially normal.  The pertinent examination diagnosis 
was cardiac transplant, status post eight years, with the 
veteran doing extremely well.  X-ray study revealed evidence 
of a prior sternotomy and anterior mediastinal surgery.  

Medical records from a military medical facility dated during 
the 1990's show the veteran was examined in 1998 and found to 
be asymptomatic with respect to his heart.

VA conducted a cardiology examination of the veteran in April 
1998.  The examiner noted he had last seen the veteran two 
months earlier at which time he was doing extremely well.  
The veteran stated that since that time he has continued to 
progress very satisfactorily and has had absolutely no 
symptoms referable to his cardiovascular system of an acute 
nature.  He was working 8 hours a day as a janitor mopping 
and waxing floors, and doing general custodial work.  The 
only symptoms he developed were soreness in his arms and 
chest, and mild shortness of breath.  When these symptoms 
occurred, he took short five to ten minute rests at which 
time they would subside and he was able to return to work 
without any additional difficulties.

He had been working 8 hours a day with no episodes of acute 
congestive heart failure, acute chest pain, angina or 
syncope.  The major problems that bothered him were that he 
had to take his medications, and had worries about the 
future.  

Other than this, he appeared to be getting along as an 
essentially normal person and was able to function without 
acute congestive failure.  It was the opinion of the examiner 
that the current 60 percent rating was certainly adequate.

An August 1998 graded exercise test shows the veteran 
exercised to heart rate 148 (86% predicted), early stage IV 
of Bruce protocol.  There was no chest pain or EKG changes to 
suggest ischemia.  He had baseline hypertension, with mildly 
hypertensive blood pressure response to stress.  Blood 
pressure readings were standing at rest, 135/100; stage I 
170/96; stage II 175/96; stage III 195/100; early recovery 
168/84.  The examiner noted that the veteran exercised for 9 
minutes and 30 seconds of a full Bruce protocol, and then 
continued exercise for an additional 47 seconds at stage III 
level exercise.  He attained 11 MET's, heart rate 148 (86% 
predicted).  He denied chest pain and stopped due to fatigue.

Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (1999).

The percentage ratings contained in the Rating Schedule 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits, or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Board notes that the VA Rating Schedule that addresses 
the cardiovascular system was amended, effective January 12, 
1998; 62 Fed.Reg. 65207-65224 (1998).  Thus, the regulatory 
criteria governing the evaluation of the veteran's 
cardiovascular disease changed while his claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulations, a 100 percent evaluation was 
provided for arteriosclerotic heart disease during and for 6 
months following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.; or after 6 months, 
with chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
precluded.  A 60 percent evaluation was provided for 
arteriosclerotic heart disease following typical history of 
acute coronary occlusion or thrombosis as above, or with 
history of substantiated repeated anginal attacks, more than 
light manual labor not feasible.  38 C.F.R. § 4.104; 
Diagnostic Code 7005.

A 100 percent evaluation was provided for hypertensive heart 
disease with definite signs of congestive failure, more than 
sedentary employment precluded.  A 60 percent evaluation was 
provided for hypertensive heart disease with marked 
enlargement of the heart. Confirmed by roentgenogram, or the 
apex beat beyond midclavicular line, sustained diastolic 
hypertension, diastolic 120 or more, which may have been 
reduced, dyspnea on exertion, more than light manual labor is 
precluded.  38 C.F.R. § 4.104; Diagnostic Code 7007.

A 100 percent evaluation was provided for coronary artery 
bypass for 1 year following bypass surgery.  Thereafter, a 
rating was to assigned as for arteriosclerotic heart disease.  
The minimum rating was 30 percent.  38 C.F.R. § 4.104; 
Diagnostic Code 7017.

A 60 percent evaluation was provided for hypertensive 
vascular disease (essential arterial hypertension) with 
diastolic pressure predominantly 130 or more and severe 
symptoms.  38 C.F.R. § 4.104; Diagnostic Code 7101.

The current version of the Rating Schedule  provides a 100 
percent evaluation for arteriosclerotic hear disease 
(Coronary artery disease) with chronic congestive heart 
failure, or; workload of 3 MET's or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  

A 60 percent evaluation may be assigned for arteriosclerotic 
heart disease with more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 MET's but not greater than 5 MET's results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
38 C.F.R. § 4.104; Diagnostic Code 7005.

A 100 percent evaluation may be assigned for chronic 
congestive heart failure, or; workload of 3 MET's or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  A 60 percent evaluation may be 
assigned for hypertensive heart disease with more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 MET's but not greater than 5 
MET's results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 60 percent.  38 C.F.R. § 4.104; Diagnostic 
Code 7007.

A 100 percent evaluation may be assigned for cardiac 
transplantation for an indefinite period from date of 
hospital admission for cardiac transplantation.  Thereafter, 
a 100 percent evaluation may be assigned for congestive heart 
failure, or; workload of 3 MET's or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104; Diagnostic Code 7019.

A 60 percent evaluation may be assigned for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) with diastolic pressure predominantly 130 or 
more.  38 C.F.R. § 4.104; Diagnostic Code 7101.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for his 
cardiovascular disease is well grounded.  38 U.S.C.A. 
§ 5107(a); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran's assertions concerning the severity of 
his cardiovascular disease (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that in view of the previous 
remand of the case to the RO in June 1997 for further 
development and adjudicative actions, all relevant facts have 
been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The Board finds no basis upon which to predicate a grant of 
entitlement to an evaluation in excess of 60 percent under 
either the previous or amended criteria.  The above reported 
requirements for 100 percent evaluations have not been met 
under any of the diagnostic criteria pertinent to the 
veteran's cardiovascular disease.  Not only VA and private 
examiners, but the veteran himself have reported an 
essentially for the most part asymptomatic clinical picture 
with no evidence of congestive heart failure or rejection of 
the heart transplant.  The veteran has been reported to have 
a work tolerance of 11 MET's which is well beyond the 
workload threshold of 3 MET's required for a 100 percent 
evaluation.

Repeated VA examinations have been negative for and the 
veteran has specifically denied dyspnea, fatigue, angina, 
dizziness, syncope.  Any symptomatology he has experienced 
has been minimal and relieved with a brief break in his 
industrial duties.  He has repeatedly been described as doing 
extremely well.  He has also been able to work a full 40 
week.  

There has been no congestive heart failure or any acute 
symptomatology warranting a total disability evaluation.  No 
question has been presented as to which of two evaluations 
would more properly classify the severity of the veteran's 
cardiovascular disease.  38 C.F.R. § 4.7.  The Board finds no 
basis upon which to predicate assignment of a 100 percent 
evaluation with application of the pertinent governing 
schedular criteria.

The United States Court of Appeals for Veterans Claims 
(Court) is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching a conclusion on its own.  In 
the veteran's case at hand, the RO has not provided and 
discussed the criteria for extraschedular evaluation in light 
of the veteran's claim.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard the 
Board notes that the veteran maintains a full 40 hour work 
week and his cardiovascular disability has not markedly 
interfered with his employment.  He has not required frequent 
inpatient care.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
cardiovascular disease.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 60 percent for the appellant's 
cardiovascular disease.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 60 percent for 
arteriosclerotic heart disease, status post heart transplant 
and hypertension is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

